Exhibit 10.2

 

SUBLEASE

 

This SUBLEASE (the “Sublease”) is dated as of the 30th day of August, 2005 by
and between BOSTON LIFE SCIENCES, INC., a Delaware corporation (“Sublandlord”),
and SMALL ARMY, Inc., a Massachusetts corporation (“Subtenant”).

 

RECITALS

 

WHEREAS, pursuant to that certain Lease dated as of January 28, 2002 by and
between Brentwood Properties, Inc., a Delaware corporation (“Prime Landlord”),
as landlord, and Sublandlord, as tenant (the “Prime Lease”), a copy of which
Prime Lease is attached hereto as Exhibit A, Sublandlord leased from Prime
Landlord certain premises (the “Original Premises”) located in the building
commonly known as 20-24 Newbury Street, Boston, Massachusetts (the “Building”),
which Original Premises contain approximately 6,600 rentable square feet of
space located on the fourth and fifth floors of the Building, as more fully
described in the Prime Lease; and

 

WHEREAS, Subtenant desires to sublease from Sublandlord a portion of the
Original Premises, comprising the fourth floor of the Building and containing
3,300 rentable square feet, more particularly shown on the floor plan attached
hereto as Exhibit B (the “Subleased Premises”), and Sublandlord is willing to
sublease the Subleased Premises to Subtenant on the provisions, covenants and
conditions hereinafter set forth.

 

AGREEMENT

 

NOW, THEREFORE, in consideration of Ten Dollars ($10.00), the mutual covenants
made herein, and other consideration, the receipt and sufficiency of which are
hereby acknowledged and agreed, Sublandlord hereby subleases to Subtenant and
Subtenant hereby takes and hires from Sublandlord the Subleased Premises, on the
terms and conditions set forth below:

 

I. Defined Terms. All terms defined in the Prime Lease and used herein shall,
unless otherwise defined herein, have the meanings ascribed to such terms in the
Prime Lease.

 

II. Term. The term of this Sublease (the “Sublease Term”) shall commence on
October 1, 2005 (the “Sublease Term Commencement Date”), and shall continue
until May 30, 2012 or the earlier termination of the Prime Lease, unless the
Sublease Term is sooner terminated in accordance with the provisions of this
Sublease. If Sublandlord provides Subtenant with access to the Subleased
Premises prior to the Sublease Term Commencement Date, such access will be on
all of the terms and conditions set forth in this Sublease.

 

III. Delivery. The Subleased Premises shall be delivered to Subtenant on the
Sublease Term Commencement Date, broom-clean and free of all occupants but
otherwise “as-is, where-is and with all faults”, without representation or
warranty, express or implied, and Subtenant hereby waives, disclaims and
renounces any representation or warranty. In the event construction of any
demising walls are necessary to separately demise the Subleased Premises, the
same will be constructed by Subtenant at its sole cost and expense, in
accordance with and subject to the provisions of this Sublease and the
provisions of the Prime Lease incorporated herein. Sublandlord shall have no
obligation to make any improvements in or to the Subleased Premises.



--------------------------------------------------------------------------------

IV. Base Rent. Commencing on the Sublease Rent Commencement Date (as defined
below), and on the first of each month thereafter, Subtenant shall pay to
Sublandlord, in advance, monthly installments, without withholding, offset or
reduction, of base rent (“Base Rent”) at the rate set forth below. The Sublease
Rent Commencement Date shall be March 1, 2006; provided that if Subtenant
occupies the Subleased Premises for the conduct of its business as an
advertising agency prior to November 15, 2005, then the Sublease Rent
Commencement Date will occur a number days before March 1, 2006 equal to the
number of days before November 15, 2005 that Subtenant first occupied the
Subleased Premises for the conduct of its business as an advertising agency. In
other words, the Sublease Rent Commencement date will occur 105 days following
the date Subtenant first occupies the Subleased Premises for the conduct of its
business as an advertising agency, but in no event later than March 1, 2006
regardless of when (or whether) Subtenant occupies the Subleased Premises for
the conduct of its business as an advertising agency. For the purposes of the
paragraph, Subtenant shall be deemed to have commenced conducting business as an
advertising agency only when Subtenant’s employees regularly and consistently
utilize the Subleased Premises for business purposes. Base Rent for any partial
calendar month at the beginning of the Sublease Term shall be prorated on a
daily basis.

 

Dates

--------------------------------------------------------------------------------

  

Base Rent

--------------------------------------------------------------------------------

For the period from the Sublease Rent Commencement Date through May 30, 2009:   
The annual rate of $105,600 (i.e., $8,800 per month) For the period from June 1,
2009 through May 30, 2012:    The annual rate of $115,500 (i.e. $9,625 per
month)

 

V. Additional Rent. Subtenant acknowledges that pursuant to Sections 3.02, 3.03,
3.04 and 3.05 of the Prime Lease, Sublandlord is obligated to pay to Prime
Landlord additional rent on account of operating costs, insurance and real
estate taxes, as more particularly described in such Sections. Subtenant shall
pay to Sublandlord with its monthly payment of Base Rent Subtenant’s
proportionate share of Sublandlord’s additional rent obligations under Sections
3.02, 3.03, 3.04 and 3.05 of the Prime Lease (but in the case of Sections 3.02
and 3.03 (and 3.05 as it applies to Sections 3.02 and 3,03), only to the extent
such rental amounts exceed those due in the calendar year ending December 31,
2006, and in the case of Section 3.04 (and Section 3.05 as it applies to
Section 3.04), only to the extent such rental amounts exceed those due on
account of fiscal year ending June 30, 2006) Subtenant’s proportionate share as
used in the preceding sentence is 50% (being the number of rentable square feet
in the Subleased Premises expressed as a percentage of the number of rentable
square feet in the Original Premises, referred to hereinafter as “Subtenant’s
Proportionate Share”). Sublandlord shall deliver to Subtenant promptly after
receipt thereof any statements of operating costs, insurance or real estate
taxes delivered to Sublandlord by Prime Landlord.

 

VI. Use. The Subleased Premises shall be used for general office use and for no
other uses.

 

VII. Prime Lease. Subtenant agrees that it will do nothing in, on or about the
Subleased Premises which would result in the breach by Sublandlord of its
undertakings and obligations under the Prime Lease. Except for the following
provisions, this Sublease shall be subject to and on all of

 

- 2 -



--------------------------------------------------------------------------------

the terms and conditions as are contained in the Prime Lease and the provisions
of the Prime Lease are hereby incorporated into this Sublease as if Sublandlord
were the landlord thereunder and Subtenant the tenant thereunder:

 

  A. The defined economic terms for “Yearly Fixed Rent,” “Monthly Payment,”
“Rent Year,” “Leased Area,” “Term Commencement Date,” “Rent Commencement Date,”
“Rent Year”, “Tenant’s Original Address”, “Expiration Date”, “Premises Net
Rentable Floor Area” and “Security Deposit” are inapplicable;

 

  B. Sections 3.02, 3.03, 3.04 and 3.05 of the Prime Lease (relating to
additional rent) are applicable, as modified by the provisions of Paragraph V of
this Sublease;

 

  C. Article IV of the Prime Lease (relating to construction of the premises) is
inapplicable;

 

  D. Article V of the Prime Lease (relating to utilities) is applicable, as
clarified by Section XIV hereof;

 

  E. Section 14.07 of the Prime Lease (relating to security deposits) is
inapplicable;

 

  F. Section 14.12 of the Prime Lease (relating to brokerage) is inapplicable;

 

  G. Section 14.14 of the Prime Lease (relating to extension options) is
inapplicable; and

 

  H. Where appropriate, references to “Landlord” in the Prime Lease shall be
deemed to mean “Sublandlord” hereunder and references to “Tenant” in the Prime
Lease shall be deemed to mean “Subtenant” hereunder, it being understood and
agreed that Sublandlord will not be acting as, or assuming any of the
responsibilities of, Prime Landlord, and all references in the Prime Lease to
Landlord-provided services or Landlord insurance requirements, and any other
references which by their nature relate to the owner or operator of the
Building, rather than to a tenant of the Building subleasing space to a
subtenant, shall continue to be references to Prime Landlord and not to
Sublandlord.

 

VIII. Subtenant’s Covenants. Subtenant covenants to Sublandlord to perform all
of the covenants and obligations to be performed by Sublandlord as tenant under
the Prime Lease as the same relate to the Subleased Premises and to comply with
this Sublease and the applicable provisions of the Prime Lease, as modified by
this Sublease, in all respects (including, without limitation, complying with
all applicable laws, regulations and standards). If Subtenant shall fail to make
any payment or perform any act required to be made or performed by Subtenant
under the Prime Lease pursuant to Subtenant’s assumption of Sublandlord’s
obligations thereunder as they relate to the Subleased Premises, and such
default is not cured by Subtenant by the first to occur of (i) one-half of the
period specified in the Prime Lease for curing such default, or (ii) five
(5) days

 

- 3 -



--------------------------------------------------------------------------------

prior to the expiration of such Prime Lease cure period, Sublandlord, without
waiving or releasing any obligation or default hereunder, may (but shall be
under no obligation to) make such payment or perform such act for the account
and at the expense of Subtenant, and may take any and all such actions as
Sublandlord in its sole discretion deems necessary or appropriate to accomplish
such cure. If Sublandlord shall reasonably incur any expense in remedying such
default, Sublandlord shall be entitled to recover such sums upon demand from
Subtenant as additional rent under this Sublease.

 

IX. Sublandlord’s Covenants. Sublandlord covenants to Subtenant to perform all
of the terms and provisions required of it under the Prime Lease and to promptly
pay when due all rents due and accruing to Prime Landlord, provided Subtenant
timely makes all rental and additional rental payments required of Subtenant
hereunder. Upon request of Subtenant and at Subtenant’s cost and expense,
Sublandlord will use reasonable efforts to enforce on behalf of Subtenant
Sublandlord’s rights under the Prime Lease. Nothing contained in this Sublease
shall be construed as a guarantee by Sublandlord of any of the obligations,
covenants, warranties, agreements or undertakings of Prime Landlord in the Prime
Lease, nor as an undertaking by Sublandlord to Subtenant on the same or similar
terms as are contained in the Prime Lease.

 

X. Indemnification. Subtenant shall indemnify Sublandlord and hold Sublandlord
harmless from and against any and all claims, demands suits, judgments,
liabilities, costs and expenses, including reasonable attorneys fees, arising
out of or in connection with Subtenant’s use and possession of the Subleased
Premises, or arising out of the failure of Subtenant, its agents, contractors or
employees to perform any covenant, term or condition of this Sublease or of the
Prime Lease to be performed by Subtenant hereunder. Sublandlord shall indemnify
Subtenant and hold Subtenant harmless from and against any and all claims,
demands, suits, judgments, liabilities, costs and expenses, including reasonable
attorneys fees, arising out of the failure of Sublandlord to perform any
covenant, term or condition of this Sublease or of the Prime Lease to be
performed by Sublandlord hereunder.

 

XI. Assignment and Subletting. Subtenant shall not assign this Sublease in whole
or in part or sublet the Subleased Premises in whole or in part without the
prior written consent of Sublandlord, which consent will not be unreasonably
withheld. No such sublease or assignment shall be effective without the consent
of Prime Landlord under the Prime Lease. If, as to any sublease or assignment
for which Sublandlord’s consent is necessary, Subtenant receives rent or other
consideration in excess of the Base Rent and additional rent payable under this
Sublease, Subtenant shall pay to Sublandlord one half of such excess, after
deducting Subtenant’s reasonable legal and brokerage expenses and fit-up
expenses paid for by Subtenant at the time of such subleasing or assignment. If
Sublandlord and Prime Landlord consent to any such assignment or subletting,
Subtenant shall remain fully and primarily liable to Sublandlord, in all
respects, under the Sublease.

 

XII. Security Deposit. Prior to the execution hereof, Subtenant shall deliver to
Prime Landlord the amount of $35,200.00 (“Subtenant’s Security Deposit”), such
sum to be held by Prime Landlord as security for the performance of Subtenant’s
obligations under this Sublease. Upon the occurrence of any default by Subtenant
hereunder, Subtenant agrees that Sublandlord and/or Prime Landlord may apply all
or any part of Subtenant’s Security Deposit, together with accrued interest, if
any, to any obligation of Subtenant hereunder. If all or any portion of
Subtenant’s Security Deposit is applied by Sublandlord and/or Prime Landlord
against any of Subtenant’s obligations hereunder,

 

- 4 -



--------------------------------------------------------------------------------

Subtenant shall promptly restore Subtenant’s Security Deposit to its original
amount. Interest actually earned on Subtenant’s Security Deposit shall, on an
annual basis, be credited to and become part of the Subtenant’s Security
Deposit.

 

In lieu of depositing the Subtenant’s Security Deposit in cash, Subtenant may
provide Sublandlord with a letter of credit in the amount of the Subtenant’s
Security Deposit. Such letter of credit shall be an evergreen, irrevocable
standby letter of credit, payable on sight, at Subtenant’s sole cost and
expense, and otherwise in form and substance, and issued by a bank, acceptable
to Sublandlord and Prime Landlord. In the event the letter of credit is not
renewed thirty days prior to the scheduled expiration thereof or in the event of
a default by Subtenant under this Sublease, Sublandlord or Prime Landlord may
draw the entire letter of credit, at Subtenant’s sole cost and expense, and hold
and apply the proceeds thereof as a cash security deposit hereunder. If the
amount of the letter of credit and cash so held by Sublandlord or Prime Landlord
is ever less than the amount of the Subtenant’s Security Deposit required above,
whether due to the application thereof as permitted hereunder or otherwise,
Subtenant shall immediately provide an additional letter of credit or cash in
the amount of such shortfall. No interest will accrue on the security deposit
while held in the form of a letter of credit.

 

XIII. Brokers. Each of Sublandlord and Subtenant represents and warrants to the
other that it has not dealt with any broker in connection with this Sublease
other than Meredith & Grew, Inc. and Gregg Jordan & Associates (collectively,
the “Brokers”), and each agrees to indemnify, defend and hold the other harmless
from and against any breach of said representation and warranty. Sublandlord
shall be responsible for any commission which may be due to the Brokers pursuant
to a separate agreement between Sublandlord and such Brokers.

 

XIV. Utilities. Subtenant shall be responsible for all utilities (including
light, plug and HVAC electricity and gas) in the Subleased Premises, to be paid
by Subtenant to Sublandlord within twenty (20) days after billing therefor.
Subtenant’s payment obligation hereunder shall be equal to the utility costs for
the Subleased Premises if separately metered or fifty percent (50%) of the
utility costs for the Original Premises if not separately metered.
Notwithstanding the foregoing, to the extent any utility is separately metered
to the Subleased Premises, Subtenant will purchase and receive such utility
directly from the public utility or other company designated by Prime Landlord.

 

XV. Miscellaneous.

 

  A. Counterparts. This instrument may be signed in counterpart originals,
which, taken together, shall constitute a single original instrument.

 

  B.

Notices. Notices to Sublandlord or Subtenant required or permitted hereunder
shall be sent in the manner prescribed in the Prime Lease to the address set
forth below in the case of notices to Sublandlord and to the Subleased Premises,
attention Mr. Michael Connell (with a copy to Michael C. Fee, Fee, Rosse &
Lantz, P.C., 321 Boston Post Road, Sudbury, MA 01776) in the case of notices to
Subtenant. Any time periods for the giving or receiving of notices (or the
taking of actions following the giving or receiving of notices) set forth in the
Prime Lease shall, as incorporated herein, be five (5) days

 

- 5 -



--------------------------------------------------------------------------------

 

longer in the case of notices from Sublandlord to Subtenant, and five (5) days
shorter in the case of notices from Subtenant to Sublandlord.

 

Notice address for Sublandlord:

Boston Life Sciences, Inc.

85 Main Street

Hopkinton, MA 01748

Attention: Kenneth Rice

 

  C. Consents. Without derogating from the other provisions hereof, it is
acknowledged that in any instance in which Prime Landlord’s consent is required
under the Prime Lease, both Prime Landlord and Sublandlord’s consent will be
required hereunder.

 

  D. Amendments. This Sublease may not be changed or terminated orally but only
by an agreement in writing signed by both Sublandlord and Subtenant.

 

  E. Estoppel Certificates. Sublandlord and Subtenant each agree to furnish
within twenty (20) days after written request therefor by the other, a
certificate stating (i) that this Sublease is in full force and effect and has
not been amended or modified (or describing such amendment or modification, if
any); (ii) the dates through which Base Rent and additional rent have been paid
hereunder; and (iii) that there are no defaults under this Sublease known to the
signer of the certificate (or specifying such defaults, if known).

 

  F. No Waiver. The failure of either party to insist on strict performance of
any covenant or condition hereof, or to exercise any option contained herein,
shall not be construed as a waiver of such covenant, condition or option in any
other instance.

 

  G. Memorandum of Lease. Subtenant shall not record this Sublease or any
memorandum or notice hereof.

 

  H. Governing Law. This Sublease has been negotiated, executed and delivered in
the Commonwealth of Massachusetts, and the parties agree that the rights and
obligations of the parties under this Sublease shall be governed and construed
in accordance with the laws of the Commonwealth of Massachusetts.

 

  I. Severability. The invalidity of any of the provisions of this Sublease will
not impair or affect in any manner the validity, enforceability or effect of the
rest of this Sublease.

 

  J. Entire Agreement. All understandings and agreements, oral or written,
heretofore made between the parties hereto are merged in this Sublease, which
alone fully and completely expresses the agreement between Sublandlord and
Subtenant.

 

- 6 -



--------------------------------------------------------------------------------

  K. Relationship Between the Parties. This Sublease does not create the
relationship of principal and agent, nor does it create any partnership, joint
venture, or any association or relationship between Sublandlord and Subtenant
other than as and to the extent specifically provided in this Sublease, the sole
relationship of Sublandlord and Subtenant being that of sublandlord and
subtenant as provided in this Sublease.

 

  L. Remedies Cumulative. Except as specifically provided herein, all rights and
remedies of Sublandlord under this Sublease shall be cumulative and none shall
exclude any other rights and remedies allowed by law.

 

  M. Condition Precedent. The effectiveness of this Sublease is expressly
subject to and conditional upon obtaining Prime Landlord’s written consent to
this Sublease pursuant to Article VIII of the Prime Lease.

 

  N. Furniture. Sublandlord may offer to sell to Subtenant some or all of the
furniture located in the Subleased Premises prior to the date of this Sublease.
Any furniture so sold shall be sold in its “as-is, where-is condition” with all
faults, without representation or warranty. Any furniture not so purchased by
Subtenant may be removed from the Subleased Premises by Sublandlord following
the Sublease Term Commencement Date, and Subtenant shall have no rights with
respect thereto; provided that any furniture which is not purchased by Subtenant
and is not removed by Sublandlord by October 1, 2005 will be deemed abandoned by
Sublandlord and Subtenant may remove and dispose of the same at Sublandlord’s
cost and expense.

 

  O. Signage. Subject to Landlord’s approval and the provisions of the Prime
Lease, Subtenant may, at Subtenant’s cost and expense, have its name listed in
the lobby directory, on the entrance to the Subleased Premises and on 50% of
that portion of each side of the exterior sign for the Building currently
allocated to Sublandlord.

 

- 7 -



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Sublease as an instrument
under seal as of the date first written above.

 

SUBLANDLORD: BOSTON LIFE SCIENCES, INC., a Delaware corporation

By:

  /s/    MARK J. PYKETT        

Name:

  Mark J. Pykett

Title:

  President and COO SUBTENANT: SMALL ARMY, INC, a Massachusetts corporation

By:

  /s/    MICHAEL CONNELL        

Name:

  Michael Connell

Title

  Creative Principal

 

- 8 -



--------------------------------------------------------------------------------

EXHIBIT A

 

PRIME LEASE

 

[See Attached]

 

- 9 -



--------------------------------------------------------------------------------

EXHIBIT B

 

FLOOR PLAN SHOWING

SUBLEASED PREMISES

 

- 10 -